Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because steps 21 in Figure 2, 212 and 213 in Figure 3, and 261 in Figure 8 each recite “TTOL” which has not been defined within the specification and is believed to be intended to read “time gap”, which fits with the corresponding sections of the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 5, there is a comma followed by a colon, which is a minor informality, as such this has been replaced with a semicolon which fixed the minor informality and is in keeping with the format of the remaining claims. The updated text of the claims is as follows: 
5. The trajectory determination method of claim 4, wherein sub-step E-4) includes, for each of those of the candidate vehicle trajectories of the trajectory data pieces that will cause a lane change for the vehicle[[,:]]; 
subtracting the vehicle travelling time period from the TTA value to obtain a time difference; setting the safety flag to a first safety flag value when the time difference is not smaller than a predetermined time threshold to indicate that the lane change is safe; and 
setting the safety flag to a second safety flag value which indicates that the lane change is not safe when the time difference is smaller than the predetermined time threshold.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 distinguishes itself from the prior art made of record and available. In particular, the limitations
“A) for each of the trajectory data pieces, acquiring a block flag, multiple TTC values and multiple time gap values based on the obstacle data pieces and the proposed vehicle velocities at the 10trajectory points of the trajectory data piece, wherein the block flag indicates whether the obstacles include a front obstacle in the candidate vehicle trajectory of the trajectory data piece, wherein each of the TTC values corresponds to a 15respective one of the trajectory points and indicates a length of time after which the vehicle at the trajectory point will collide with the front obstacle, and wherein each of the time gap values corresponds to a respective one of the trajectory points and 20indicates a time difference between passages of the vehicle at the trajectory point and the front obstacle through the obstacle location of the front obstacle; 
B) for each of the trajectory data pieces, 25acquiring an intersection flag and multiple PTTC values based on the obstacle data pieces and the proposed vehicle velocities at the trajectory points32 of the trajectory data piece, wherein the intersection flag indicates whether the obstacles include a potentially-colliding obstacle with a predicted obstacle path that intersects the 5candidate vehicle trajectory of the trajectory data piece, and wherein each of the PTTC values corresponds to a respective one of the trajectory points and indicates a possible length of time after which the potentially-colliding obstacle will 10collide with the vehicle;”
are found to distinguish the claim. No single reference is found to anticipate these limitations Likewise, they are found to be unobvious over any combination of prior art references. 
As such, independent claim 1 is found to be allowable. The dependent claims, which all depend on independent claim 1 are found to be allowable by virtue of their dependency on an allowable base claim and the virtues each dependent claim recites. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (US 20200269873) teaches determining a plurality of speed trajectories for a vehicle and assessing the cost of points along each trajectory when deciding which trajectory to follow. 
Ohmura (US 20180370526) teaches a minimum safe distance in a lateral direction for a vehicle from an obstacle and an equation to limit the speed of the vehicle on the road. 
Ohmura (US 20200339079) teaches determining multiple trajectories for a vehicle defined by multiple points, speeds, and headings, and a speed limit. 
Balasubramanian et al. (US 20210284091) teaches a vehicle setting an obstacle detection flag and determining the time to collision with that obstacle. 
Sato et al. (US 20170003683) teaches determining the clearance between vehicles in the lateral direction. 
Rathgeber et al. (DE 102014223000) teaches determining multiple trajectories for a vehicle to follow and adjusting the trajectory followed based on predicted time to collision on a current trajectory with an obstacle. 
Non-patent Literature, Wei-Jen Wang “Optimal Trajectory Planning with Dynamic Constraints for Autonomous Vehicle” teaches determining multiple trajectories with multiple speeds for a vehicle based on cost analysis. 
Non-patent Literature, Sébastien Glaser “Maneuver-Based Trajectory Planning for Highly Autonomous Vehicles on Real Road With Traffic and Driver Interaction” teaches determining multiple trajectories for a vehicle based on cost analysis primarily based on likelihood of collision, severity of collision, and time to collision. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661     

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661